UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7040



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


PATRICK LEWIS   RUDD,   a/k/a   One-Eyed    Louie,
a/k/a Louie,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (7:97-cr-00063-H-3)


Submitted: October 17, 2006                   Decided: October 20, 2006


Before NIEMEYER, KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Lewis Rudd, Appellant Pro Se. J. Frank Bradsher, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Patrick Lewis Rudd appeals the district court’s order

denying his motion for reconsideration of the denial of his motion

to reinstate the appeal period.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   United States v. Rudd, No. 7:97-cr-

00063-H-3 (E.D.N.C. filed May 13, 2006; entered May 19, 2006 &

filed May 15, 2006; entered May 18, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 2 -